Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the neck including only a single annular rim situated below the external screw thread relative to the open outer end of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: annular rim.
The disclosure is objected to because of the following informalities: The specification refers to figures 1 and 2 which no longer exist.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 1 that “a thickness of a material from which the wine bottle is manufactured is the same over a length of the wine bottle”, “that the wine bottle has the same bottle diameter along the length of the wine bottle when the cap is coupled to the neck”, and “elongate wine bottle … comprising: … a cap” together fail to comply with the written description requirement.  While the original disclosure provides that “[t]he thickness of the material 16 from which wine bottle 10 is manufactured is the same over at least substantially the whole length of wine bottle 10” it does not provide that the thickness of the material from which the bottle, including the cap, is manufactured is the same.  From figure 1B it can be seen that material 16 is directed to the body of wine bottle with no cap attached.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 1 that “a thickness of a material from which the wine bottle is manufactured is the same over a length of the wine bottle”, “that the wine bottle has the same bottle diameter along the length of the wine bottle when the cap is coupled to the neck”, and “elongate wine bottle … comprising: … a cap”, and “the cap can be attached to the neck by means of a screwing movement in order to close the open outer end of the wine bottle” are together led to be indefinite.  Is the cap part of the wine bottle?  How can the cap be part of the bottle if it also closes the open outer end of the wine bottle?  Does the thickness of material from which the wine bottle is manufactured include the material of the cap?  In light of the original drawings and in order to apply art to the claim it will be interpreted as if the thickness of the wine bottle is directed to the thickness of the body and neck, that the combination of the wine bottle and cap has the same diameter along the length of the combination when the cap is coupled to the neck, that an elongate wine bottle is in combination with a cap, and that the cap can be attached to the neck by means of a screwing movement in order to close the open outer end of the wine bottle.  Further clarification and correction are required.
The limitation of claim 1 that “a thickness of a material from which the wine bottle is manufactured is the same over a length of the wine bottle” is led to be indefinite.  It is unclear if this is a product by process limitation where the intermediate material which is 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber (US 20170332767).
Claim 1:  Schreiber discloses a bottle F (elongate wine bottle) with an internal space capable of holding wine therein comprising: a hollow and cylindrical body with a closed bottom and an outer surface, a neck G extending to an open outer end of the bottle F (elongate wine bottle) remote from the closed bottom, the neck G including an external screw thread along its outer surface and only a single annular rim [edge of .  

    PNG
    media_image1.png
    739
    369
    media_image1.png
    Greyscale



Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wollman (US 20070039916).



Claim 7:  Wollman discloses the bottle 101 of the wine bottle being manufactured from glass (see P. 0043).
Claim 8:  Wollman discloses the cap 120 of the wine bottle being manufactured from plastic (see P. 0042).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) as applied to claim 1 above, and further in view of Tsai (US 20110114112).
Claim 4:  Schreiber discloses the claimed invention except for the bottle being formed such that it forms a punt in the body, wherein a height of the punt is a maximum of 10% of the diameter of the cylindrical cross-section of the body close to the bottom.
Tsai discloses a container 20 for make-up, wherein the container 20 is formed such that it forms a punt in a body, while the figures are not to scale, figure 3 appears to 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the bottle F (elongate wine bottle) of Schreiber to have a punt whose height is less than 10% of the diameter of the cylindrical cross-section of the body close to the bottom, as taught by Tsai, in order to permit the bottle 10 (elongate wine bottle) to more stably rest on a surface.

    PNG
    media_image2.png
    338
    862
    media_image2.png
    Greyscale


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) as applied to claim 1 above, and further in view of Lampugnale (US 20090285619).
Claim 5:  Schreiber discloses the claimed invention except for the bottle diameter being between 25 mm and 35 mm.
Lampugnale teaches a nail makeup kit having an upper container 10 defining an upper chamber 14 and a cap 38 with a stem 42 which extends into the upper chamber 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have made the bottle diameter between 25 mm and 25 mm as evidenced by Lampugnale, and in order to be ergonomically grasped by a likesize hand, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) as applied to claim 1 above, and further in view of Amemiya (US 5206062).
Claim 6:  Schreiber discloses the claimed invention except for the length of the wine bottle being between 10 cm and 25 cm and the volume of the internal space of the wine bottle being between 20 ml and 200ml.
Amemiya teaches a vessel 1 for cosmetics, wherein a height (length) of the vessel 1 is about 10 cm and a volume is about 75 cc (see C. 4 L. 33-38, C. 3 L. 48-51, and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the height 10 cm and the volume about 75 cc (ml), as taught by Amemiya, in order to hold a like quantity of volume and since it has been held that where the general conditions of a claim are disclosed in the prior art, .

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schreiber (US 20170332767) as applied to claim 1 above, and further in view of Mutterle (US 20170121163).
Claim 7:  Schreiber discloses the claimed invention except the wine bottle being manufactured from glass. 
	Mutterle discloses a prior art bottle that is made of glass or plastic (see P. 0038).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the body and neck G of the bottle F (elongate wine bottle) to be made of glass, as taught by Mutterle, in order to have decreased leaching, enhanced thermal insulation, and efficient recyclability.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 8:  Schreiber discloses the claimed invention except the wine bottle being manufactured from plastic. 
	Mutterle discloses a prior art bottle that is made of glass or plastic (see P. 0038).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the body and neck G of the bottle F (elongate wine bottle) to be made of plastic, as taught by Mutterle, in order to be lightweight and shatter-resistant.  Further, it has been held to be within the general skill 
Claim 9:  Schreiber discloses the claimed invention except the wine bottle being manufactured from polyethylene terephthalate. 
	Mutterle discloses a prior art bottle that is made of polyethylene terephthalate (see P. 0038).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the body and neck G of the bottle F (elongate wine bottle) to be made of polyethylene terephthalate, as taught by Mutterle, in order to be recyclable, lightweight and shatter-resistant.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
The 35 U.S.C. § 112 rejections in paragraphs  of office action dated 20 October 2021 are withdrawn in light of the amended claims filed 11 February 2022. 
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the limitation that the neck is provided with only a single annular rim situated below the screw thread relative to the open outer end is shown in FIGS. 1A-1D and 2A-2D, the Examiner responds that Merriam-Webster dictionary defines rim as “the outer often curved or circular edge or border of 

    PNG
    media_image3.png
    262
    299
    media_image3.png
    Greyscale

In response to applicant’s argument that Schreiber does not disclose, teach, or suggest a cap wherein an outer surface of the cap is coplanar with the outer surface of the body of the wine bottle such that the wine bottle has the same bottle diameter along the length of the wine bottle when the cap is coupled to the neck, the Examiner responds that Schreiber discloses a cap wherein an outer surface of the cap is coplanar with the outer surface of the body of the bottle F (elongate wine bottle) such that the bottle F (elongate wine bottle) has the same bottle diameter along the length of the bottle F (elongate wine bottle) when the cap is coupled to the neck G (see annotated fig. 1 above).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736